Citation Nr: 0935510	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-16 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchopneumonia, 
claimed as a respiratory disease.  

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
stenosis of the pyloric sphincter and stomach peptic ulcer 
(also claimed as a stomach disability) as secondary to 
service-connected posttraumatic stress disorder (PTSD), and, 
if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
mouth/gum disability, and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.

The issues of entitlement to service connection for a stomach 
disability and a mouth/gum disability come to the Board of 
Veterans' Appeals (Board) from a March 2007 rating decision 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in March 2008, a 
statement of the case was issued in May 2008, and a 
substantive appeal was received in May 2008.  The issue of 
entitlement to service connection for a respiratory disease 
comes to the Board from a November 2007 rating decision of a 
VA RO.  A notice of disagreement was received in November 
2008, a statement of the case was issued in April 2009, and a 
substantive appeal was received in May 2009.  

The Veteran testified at a hearing before the Board in July 
2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for a stomach disability as 
secondary to PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The most competent and probative evidence does not 
demonstrate that the Veteran has a respiratory disease that 
is causally related to service.  

2.  An unappealed RO rating decision in November 1948 denied 
entitlement to service connection for a stomach disability.

3.  In February 2006, the veteran filed a request to reopen 
his claim of service connection for a stomach disability. 

4.  Additional evidence received since the November 1948 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

5.  An unappealed RO rating decision in January 2006 denied 
entitlement to service connection for a mouth/gum disability.

6.  In February 2006, the Veteran filed a request to reopen 
his claim of service connection for a mouth/gum disability. 

7.  Additional evidence received since the January 2006 RO 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
service connection, and raises a reasonable possibility of 
substantiating the claim.

8.  The most competent and probative evidence does not 
demonstrate that the Veteran has a mouth/gum disability that 
is causally related to service.  




CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§  
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2008).

2.  The November 1948 rating decision denying service 
connection for a stomach disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

3.  New and material evidence has been received since the 
November 1948 denial, and the claim of entitlement to service 
connection for a stomach disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  The January 2006 rating decision denying service 
connection for a mouth/gum disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

5.  New and material evidence has been received since the 
January 2006 denial, and the claim of entitlement to service 
connection for a mouth/gum disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

6.  A mouth/gum disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in October 2005 with regard to the mouth/gum 
disability, and in August 2007 with regard to the respiratory 
disability.  Additionally, in April 2006, and in the August 
2007 letter, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his mouth/gums, so it is not necessary to obtain a 
VA medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a mouth/gum injury in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until more 
than 25 years after service, any current opinion provided at 
this point would be no more than speculative.  See 38 C.F.R. 
§ 3.102 (2008) (a finding of service connection may not be 
based on a resort to speculation or even remote 
possibility).  

The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains a report of a 
September 2007 VA examination with regard to the respiratory 
disability.  The examination report obtained is fully 
adequate and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

Service Connection Criteria 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Respiratory Disability

Factual Background & Analysis

Service treatment records dated in November 1945 reflect that 
the Veteran was assessed with acute pharyngitis.  A Report of 
Physical Examination dated in December 1945 for separation 
purposes reflects that the Veteran's respiratory system was 
clinically evaluated as normal.  

Private treatment records from Dr. K.F. dated in April 2004 
reflect that the Veteran was assessed with chest pain.  

Private treatment records from Dr. J.A.S. dated in May 2005 
reflect that the Veteran was assessed with acute bronchitis.  
In February 2007, the Veteran was assessed with 
bronchopneumonia and shortness of breath.  

A letter from Dr. T.H.P. dated in July 2007 reflects that, 
since the Veteran's acute pharyngitis in 1945, he has been 
treated for multiple upper respiratory diseases and 
occasional pneumonia, which may have had onset in service.

The Veteran underwent a VA examination in September 2007.  He 
reported that a bomb came into the ship he was aboard in 
1945, and that, since then, he has had some irritation in his 
throat.  He stated that he was treated for about a week for a 
bad sore throat in December 1945.  

Following physical examination, the examiner noted that 
recent and current respiratory problems are not caused by or 
the result of the pharyngitis that the Veteran experienced in 
1945.  With regard to whether the exposure to the bomb was a 
cause of any current respiratory problems, the examiner could 
not resolve that issue without resort to mere speculation.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board finds it significant that the July 2007 opinion by 
Dr. T.H.P. addressed only the possibility that the claimed 
disability began in service, not the probability.  Moreover, 
the September 2007 VA examiner indicated that any opinion as 
to causation would be speculative.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
at 23 (medical opinions which are speculative or inconclusive 
in nature cannot support a claim).  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
respiratory problems are etiologically related to service or 
any incident therein.  Although medical evidence clearly 
demonstrates current respiratory problems, the post-service 
findings fail to establish any relationship between the 
current disability and service.  

The Board has considered the Veteran's own lay statements to 
the effect that the respiratory problems are due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between respiratory problems and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that respiratory problems are related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that there is a preponderance of 
the evidence against the Veteran's claim of service 
connection for respiratory problems.  Consequently, the 
benefit-of-the-doubt-rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

New and Material Evidence Criteria 

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in February 2006); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
provides as follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Stomach Disability

Factual Background & Analysis

By rating decision in June 1948, the RO denied service 
connection for a stomach disability.  The Veteran did not 
file an appeal; thus, the RO decision is final.  38 U.S.C.A. 
§ 7105.  In February 2006, the Veteran filed a claim to 
reopen entitlement to service connection for a stomach 
disability.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO decision in June 1948.

The Board notes here that the RO determined that new and 
material evidence was received to reopen the claim.  However, 
regardless of the RO's determination as to whether new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The RO 
proceeded to decide the issue on the merits, and the Veteran 
was duly notified.  Accordingly, there is no due process 
problem with the Board proceeding on the merits at this time.  
Curry v. Brown, 7 Vet. App. 59, 67 (1994). 

At the time of the June 1948 decision, the Veteran's service 
treatment records were on file.  

Evidence received since the June 1948 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the Veteran has contended that he incurred 
a stomach disability as a result of service-connected PTSD.  
The new evidence bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim of service connection.  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108.  However, before 
the Board may proceed to a merits analysis, additional 
development is necessary to assist the Veteran as more 
particularly set forth in the remand section of this 
decision. 

Mouth/Gum Disability

New & Material Evidence Factual Background & Analysis

By rating decision in January 2006, the RO denied service 
connection for a mouth/gum disability.  The Veteran did not 
file an appeal; thus, the RO decision is final.  38 U.S.C.A. 
§ 7105.  In February 2006, the Veteran filed a claim to 
reopen entitlement to service connection for a mouth/gum 
disability.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO decision in January 2006.

At the time of the January 2006 decision, the Veteran's 
service treatment records were on file, as were VA outpatient 
treatment records.  

Evidence received since the January 2006 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the Veteran has submitted a letter from Dr. 
T.R.J. dated in May 2006 indicating that the Veteran has been 
treated by Dr. T.R.J. since January 1971 for his mouth/gum 
disability.  The new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108. 

Service Connection Criteria & Analysis

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161. 38 C.F.R. §§ 3.381, 
17.161 (2008). 

The Board notes that there is no indication in the record 
that the Veteran experienced dental trauma while on active 
duty.  

In a May 2006 letter, Dr. T.R.J. stated that he relined the 
Veteran's upper and lower dentures in January 1971.  Dr. 
T.R.J. opined that tension from a bomb explosion during 
service would have been at least partially responsible for 
the Veteran losing his teeth.  

The regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves periodontal disease or replaceable missing teeth.  
38 C.F.R. § 3.381.  As these conditions are not recognized by 
the applicable regulations as disabilities for which VA 
compensation may be granted, the Veteran's claim is not 
warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not 
a disability for compensation purposes).  Service connection 
for missing teeth and periodontal disease for compensation 
purposes is not legally permitted, and to that extent, as a 
matter of law this claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Service connection for a respiratory disease is not 
warranted.  

Service connection for a mouth/gum disability is reopened, 
but entitlement to service connection for a mouth/gum 
disability is not warranted.  


REMAND

The Veteran contends that he incurred a stomach disability 
during active service, including as a result of PTSD.  A 
September 2006 RO decision granted service connection for 
PTSD.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
stomach disability.  The claims folder 
must be made available to the examiner(s) 
for review.  Based on the examination 
findings and review of the record, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that a stomach disability, if diagnosed, 
was caused or aggravated (permanently 
worsened) by the Veteran's service-
connected PTSD.  

2.  After completion of the foregoing, 
readjudicate the claim of entitlement to 
service connection for a stomach 
disability, to include as secondary to 
service-connected PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 










action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


